Exhibit 32.1 CERTIFICATION FURNISHED PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Patriot Scientific Corporation (the “Company”) on Form10-Q for the period ended November 30, 2010, as filed with the Securities and Exchange Commission and to which this Certification is an exhibit (the “Report”), the undersigned officer of the Company does hereby certify, pursuant to Rule 13a–14(b) or Rule 15d–14(b) of the Securities and Exchange Act of 1934, as amended, and Section 1350 of Chapter 63 of Title 18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 14, 2011 /s/ Clifford L. Flowers Clifford L. Flowers Interim Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Patriot Scientific Corporation and will be retained by Patriot Scientific Corporation and furnished to the Securities and Exchange Commission or its staff upon request. This Certification is being furnished pursuant to Rule15(d)and shall not be deemed “filed” for purposes of Section18 of the Exchange Act (15 U.S.C. 78r), or otherwise subject to the liability of that section. This Certification shall not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
